— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered February 18, 1986, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, following a hearing, of that branch of the defendant’s omnibus motion which was to suppress certain statements.
Ordered that the judgment is affirmed.
We agree with the hearing court’s determination that the defendant was not induced to confess because of any promise made by the prosecutor. Therefore, the defendant’s motion to suppress his confession was properly denied (see, People v Perry, 77 AD2d 269).
In view of the defendant’s background and the heinousness of the crime, the sentence imposed was not an improper exercise of the court’s discretion (see, People v Suitte, 90 AD2d *67180). Mollen, P. J., Lawrence, Kunzeman and Harwood, JJ., concur.